Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7, 9, 11, 12 and 16-18 are under consideration in this application.  
             Claims 19-24 remain held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2020 has been entered.             
Election/Restrictions
The restriction requirement is deemed sound and proper and the finality is hereby maintained.
            Again, this application has been examined to the extent readable on the elected compounds and expanded to include the compounds of formula (V) wherein n is 2, X1 is –NRzC(O)-, RA-RE, RI-RW, RZ, RH and R1B represent non-heterocyclic groups and Y as set forth in claim 1, exclusively.                                      
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the anions recited in claim 16, does not reasonably provide enablement for any and all unknown anions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
          Again, the expression “pharmaceutically acceptable anion” is employed in claim 1 with no indication given as to what substituents or groups really are on the compounds.  
            Applicants assert that the examiner allows “pharmaceutically acceptable salts” which is broader that any unknown pharmaceutically acceptable anion.  This is clearly NOT persuasive. The allowance of one application has no bearing on another application.  Applicants are invited to note their own staggering breath of a “pharmaceutically acceptable anion”, i.e., any unknown substituted or unsubsituted alkysulfonate, etc., in the specification on page 22, lines 1-5 and page 24, lines 11, 15, therein.  Further, applicants cite that they have enablement for any of the anions on page 11.  Applicants are invited to note on line 15 that the anions include but are not to thye anions recited therein. Applicants have failed to show where any of these compounds with the anions recited on pages 11, 22 and 24 have been prepared.          
          Again, the claims are drawn to any anion on a compound of the formula without limitation of the anion and the behavior of these substances as alleged pharmaceutical agents.  No essential , i.e., anion  for the claimed compounds utililties for treating any disease.
           Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated that, “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession prima facie case are discussed below.
The nature of the invention
        The nature of the invention is the preparation of the compounds with any unknown anion.
State of the Prior Art
           Again, anions can have very different properties.  Anions tend to convert from less stable to more stable forms.  No method exists to predict what group will work with any significant certainty. 
The amount of direction or guidance and the presence or absence of working examples
          The specification fails to describe any anions. Anions often change into other forms during manufacture.  Based on the unpredictability in the art, applicants are not entitled to any and all unknown anions.
 The breadth of the claims   
             The breadth of the claims are drawn to any and all unknown anions.
The quantity of experimentation needed
               Based on the unpredictability in the art, applicants are not entitled to any and all unknown anions.  The disclosure is insufficient to allow extrapolation of the limited examples of substituents. Specifically, the amount of guidance or direction needed to enable an invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. In the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof.”
Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the 
            The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to the compounds and their unknown other forms being claimed.
            In terms of the 8 Wands factors, undue experimentation would be required to make or use the invention based on the content of the disclosure due to the breadth of the claims, the level of unpredictability in the art of the invention, and the poor amount of direction provided by applicants.  Taking the above factors into consideration, it is not seen where the instant other forms are enabled by the instant application.         
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.          

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Again, the expression “pharmaceutically acceptable anion” in claim 1 is indefinite since it includes anions not contemplated by applicants.

            Contra to applicants’ assertions in the instant response, one cannot tell from a simple reading of the claim what is being claimed.  One must first conceive of the substituents and anions.  Then one must, by preparing the compound himself, determine if the substituent or anion works or not.  Where is the specific claiming and distinctly pointing out?  How can applicants regard as their invention inexact concepts?  The breadth of which they could not have possibly checked out with representative exemplification.  The expressions are not finite.
              Applicants are claiming a compound of the formula.  Pure chemistry, a compound.  Not a resin of general property ranges, but a pure compound.  That compound used for any purpose is taken from the public in a 20-year monopoly to applicants.  Then, the public is entitled to know what compound they cannot use.  Yet, the claim is not specific to that compound.  The public cannot tell what they may not use.  How is a claim of the instant breadth defensible in an infringement action?
             As applied to pure compounds, In re Cavallito and Gray, 134 USPQ 370, and In re Sus and Schaefer, 134 USPQ 301, are considered to set the proper applicable standard of required definiteness and support.            
          The claims measure the invention. United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).
          The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.

                                   Allowable Subject Matter
          Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action.
Claim 2-4, 7, 9, 11, 12, 17 and 18 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claims 2-4, 7, 9, 11, 12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PATRICIA L MORRIS/            Primary Examiner, Art Unit 1625                                                                                                                                                                                            

plm
February 11, 2021